DETAILED ACTION

Response to Arguments
Applicant’s arguments, see remarks, filed 02 June 2021, with respect to the rejection(s) of claim(s) 1-2 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwindt.
Specifically, upon further consideration of Schwindt, openings 72 and an additional opening on the opposite side of the trap (col. 9, lines 16-19) are equivalent to processing holes.  Col. 9, lines 25-29 recites:
The openings 62, 70 and 72 can be anisotropically etched completely through the silicon substrate 60 using the Bosch process, with the etching being terminated upon reaching the thermal oxide layer
That is, each of openings are formed through the silicon substrate 60, thus are processing holes.  Figures 4 and 5 show the claimed electrode pattern (28) discontinued “over the plurality of processing holes” 72 and the additional opening disclosed in col. 9, lines 16-19.  The trapping zone formed in opening 62 is located at a position along the laser penetration passage that is different from the plurality of processing holes 72 and additional opening at opposite side of trap.
	Therefore, the claims are still anticipated by Schwindt as discussed herein below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires “forming a plurality of processing holes…at a predetermined position on the electrode pattern” lacks written description.  Specifically, the specification does not support an embodiment where processing holes are formed “on the electrode pattern”.  That is, the claim suggests that the holes are formed on and not penetrate through the electrode pattern.  The remarks point to figure 13 for support, however the processing holes 490 are not shown “on the electrode pattern”, (i.e. 440, 430, 420, 450, 461, 462).  
Claim 2 requires similar limitations that fail to meet the written description requirement under 35 USC § 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “forming a plurality of processing holes penetrating the semiconductor substrate at a predetermined position on the electrode pattern, wherein each of the plurality of processing holes penetrates the semiconductor substrate from the upper surface to the lower surface ”.  That is, if the holes are formed on the electrode pattern, it is unclear how they could penetrate the semiconductor substrate since there would be a portion of the electrode pattern between the hole and the semiconductor substrate.  It appears the claim is suggesting the processing holes penetrate the electrode pattern, however no unambiguous determination can be made.
Claim 2 is vague and indefinite for the same reasons as claim 1 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwindt et al. (USPN 7,859,350)
Regarding claim 1, Schwindt et al. teach a method of manufacturing an ion trap device (inherent to the ion trap 16 of figures 1, 4 and 5), the method comprising: 
forming an electrode pattern (fig. 5, electrodes 28, deposited in a mold (col. 8, lines 21-23), by preparing a silicon substrate 60, see col. 8, lines 27-34) on the upper and lower surfaces of a semiconductor substrate (fig. 5, electrodes 28 formed on upper and lower surfaces of semiconductor substrate 60 (i.e. interpreting the semiconductor substrate to include all four layers 60 and the electrodes 28 formed on the upper and lower surface of the outermost substrate surfaces).  Further note: col. 8, lines 14 “each substrate 60 containing two electrodes”) by depositing a conductive film on the upper and lower surfaces of the semiconductor substrate (col. 8, lines 21-23, note: tungsten deposited in a mold from one or more layers 68 of silicon dioxide formed on the silicon substrate 60.  Figure 5 shows electrodes 28 on upper and lower surfaces of substrate 60.), the electrode pattern including a first radio frequency (RF) electrode rail, a second RF electrode rail (figure 5, note RF electrodes 28 on upper and lower surface, wherein the electrodes 28 are wires, thus equivalent to rails (col. 8, lines 14-15)), at least one 
forming a plurality of processing holes penetrating the semiconductor substrate at a predetermined position on the electrode pattern, where each of the plurality of processing holes penetrates the semiconductor substrate from the upper surface to the lower surface  (openings 72 and additional opening at an opposite end of the ion trap 16 from opening 72 (col. 9, lines 16-19) are interpreted to be processing holes, where 72 and additional opening are etched completely through the silicon substrate 60 using the Bosch process (col. 9, lines 25-28) and through the oxide layer and the PETEOS layer 68 (col. 9, lines 29-34).  Since opening 72 and additional opening are formed on the same surface forming the electrodes 28, the openings are formed at a predetermined portion on the electrode pattern (i.e. surface is interpreted to be electrode pattern, the claim does not require the holes to penetrate the electrodes)) and the electrode pattern is discontinued over the plurality of processing holes (since openings are formed the electrode pattern 28 is discontinued)
forming a through hole (fig. 4, 70) penetrating the semiconductor substrate from a side surface of the semiconductor substrate to the other side surface of the semiconductor substrate (col. 9, lines 8-19), the through hole passing through the each of plurality of processing holes in the semiconductor substrate (figure 4 shows openings 70 passing through the processing holes 72 and additional process hole at opposite end of trap (not shown, but discussed in col. 9, lines 16-19) formed in substrate 60 via opening 62); and 
forming, by etching an inner surface of the through hole (col. 9, lines 29-37), an ion trapping zone (62) at a predetermined area in the through hole (trapping zone 
wherein the ion trapping zone is located at a position along the laser penetration passage different from the plurality of processing holes (62 is positioned at a different position from 72 and additional opening on the opposite side of the trap).
    PNG
    media_image1.png
    1048
    1481
    media_image1.png
    Greyscale

Claim 2 recites substantially commensurate limitations as claim 1 and is rejected for the same reasons as discussed in the rejection of claim 1.

Relevant Art:
Brownnutt et al. (Brownnutt et al., “Monolithic microfabricated ion trap chip design for scalable quantum processors”, New Journal of Physics, 2006) see discussion in Final Rejection of 08/05/2020.
Wilpers (Wilpers et al. “A monolithic array of three-dimensional ion traps fabricated with conventional semiconductor technology”, 2012) teaches a method of manufacturing an ion trap device (page 575 methods section), the method comprising: 
forming an electrode pattern including a first RF electrode rail, a second RF electrode rail, at least one first DC electrode, and at least one second DC electrode arranged with reference to a predetermined position of an ion trapping zone () by depositing a conductive film on a semiconductor substrate (page 575, Methods section “Ti/Au electrodes deposited on each side” and figure 1a and figure 1b for RF rails and dc electrodes and trapping region).
forming a through hole in the semiconductor substrate at a position corresponding to the ion trapping zone (through hole width of 340 microns best seen in figure 1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881